                              Case 19-10234-KBO                        Doc 1        Filed 02/06/19               Page 1 of 29


Fill in this ¡nformat¡on to identify the case

United States Bankruptcy Court for the:

                                          (State)                                                                                      n   Check if this is an
Case number     (if known):                                      Chapter    't1                                                              amended filing



       Official Form 201
       Voluntary Petition for Non-lndividuals Filing for Bankruptcy                                                                                     04t16

       lf more space is needed, attach a separate sheet to thls form. On the top of any add¡tional pages, write the debtor's name and the case
       number (lf known). For more information, a separate document, lnstructions for Bankruptcy Forms for NonJndividuals, is available.




'l-   Debtor's Name                               Things Remembered, lnc.


                                                    N/A
2.    All other names debtor used
      in the last 8 years

      lnclude any assumed names,
      trade names, and doing busrhess
      as names

3.    Debtor's federal Employer
      ldentlf¡cation Number (ElN)                   XX-XXXXXXX


4.    Debto¡'s address                    Principal place of business                                     Malling address, ¡f different from principal place
                                                                                                          of business
                                           5500     Avion Park Dr.
                                           Number             Street                                      Number          Street


                                                                                                          P.O. Box

                                           Highland       Heights             OH        44143
                                           City                               State    Zip Code           City                          State     Zip Code


                                                                                                          Locat¡on of pr¡ncipal assets, if d¡fferênt from
                                                                                                          principal place of business
                                           Cuyahoga County
                                           County                                                         Number          Street




                                                                                                          City                          Stete     Zip Code




5.    Debto/s webs¡te (URL)                httn://www.thinosremembered.com

6.    Type of debtor                       E    Corporation (including Limited L¡abil¡ty Company (LLC) and Limited Liability Partnership (LLP))

                                           tr   Partnership (excluding LLP)

                                           tr   Other. Specify:




       Official Form 201                            Voluntary Petit¡on for Non-lndividuals Filing for Bankruptcy                                       page    1
                                Case 19-10234-KBO                         Doc 1        Filed 02/06/19                    Page 2 of 29


Debtor              Things Remembered, lnc.                                                  Case number   (irknown)
             Name



                                               A.    Check One:
7.     Describe debtor's bus¡ness
                                               D Health Care Business (as defìned in I 1 U.S.C. S 01 (274))    1



                                               D SingleAsset Real Estate (asdef¡ned in l1 U.S.C. S 101(518))
                                               ¡ Railroad (as defined in 11 U.S.C. S 101(44))
                                               E Stockbroker (as defined in 1 U.S.C. S f 0f (53A))
                                                                                   1


                                               tr Commodity Broker (as defined in 1 U.S.C. S 101(6))
                                                                                             1


                                               tr Clearing Bank (as defined in 1 U.S.C. S 781(3)
                                                                                       1


                                               E None ofthe above
                                               B. Check all that apply:
                                               tr Tax-exempt entity (as described in 26 U.S.C. $ 501)
                                               E lnvestment company, including hedge fund or pooled investment vehicle (as def¡ned                  in 15 U.S.C
                                                     S Boa-3)

                                               E     lnvestment advisor (as defined in 15 U.S.C. S 80b-2(4X11))

                                               C.    NAICS (North American lndustry Classifìcation System) 4-digit code that best describes debtor. See
                                                   http ://www. uscourts.qov/four-diqit-national-association-naics-codes
                                               4539 (Other Mlscellaneous Store Retailers)

8.     Underwhich chapter ofthe                Check One:
       Bankruptcy Gode is the
       debtor filing?                          tr    Chapter 7

                                               tr    Chapter 9

                                               I     Chapter    11   Check ail that apply:

                                                                     tr   Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                                          insiders or afüliates) are less than $2,566,050 (amount subject to adjustment on
                                                                          4101119 and every 3 years after that).

                                                                     n    The debtor is a small business debtor as defined in I 1 U.S.C. $ 1 01 (51D). lf the
                                                                          debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                          of operations, cash-flow statement, and federal income tax return, or if all of these
                                                                          documents do not exist, follow the procedure ¡n l1 U.S.C. S 1116(1XB).
                                                                     E A plan is being filed with this petition.
                                                                     E Acceptances of the plan were solicited prepetition from one or more classes of
                                                                          cred¡tors, in accordance with    1   I   U.S.C. S 1 126(b).

                                                                     E    The debtor is required to file periodic reports (for example, 10K and 1 0Q) with the
                                                                          Securities and Exchange Commission according to S 13 or I 5(d) of the Securities
                                                                          Exchange Act of 1934. File lhe Attachment to Voluntary Petition lor Non-lndividuals
                                                                          F¡l¡ng for Bankruptcy under Chapfer I I (Official Form 2014) with this form.

                                                                     tr   The debtor is a shell company as defined in the Securit¡es Exchange Act of 1934 Rule
                                                                          12b-2.

                                                     Chaoler 12

9.     Were prior bankruptcy cases            No
       filed by or against the debtor         Yes.       District                                When                            Case number
       within the last 8 years?                                                                         MM/DDATYYY
       lf more than 2 cases, attach a                    District                                When                            Case number
       separate list.                                                                                   MM/DD/YYYY

I 0.   Are any bankruptcy cases          trNo
                                                                                                                                                Affil¡ate
       pending or being filed by a       I    Yes.       Debtor        See Rider   1
                                                                                                                                 Relationsh¡p
       business partner or an
       affiliate of the debtor?                          District      Distr¡ct of Delaware                                      When
       List all cases. lf more than 1,                                                                                                          02t06t2019
       altach a separate list.                                                                                                                  MM/DD/YYYY
                                                        Case number, if known

        Off¡cial Form 201                           Voluntary Petition for Non-lndividuals F¡l¡ng for Bankruptcy                                                  page 2
                                   Case 19-10234-KBO                         Doc 1          Filed 02/06/19               Page 3 of 29


Debtor                Things Remembered, lnc.                                                 Case number   l,f knowr)
               Namo



I   l.   Why ¡s the case f¡led in ft rs      Check all that apply:
         district?
                                              E     Debtor has had its domicile, principal place of business, or principal assets ¡n this district for 180 days
                                                    immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                    distr¡ct.

                                              tr    A bankruptcy case concerning debtor's afüliate, general partner, or partnership is pending in this district.


I 2. Does      the debtor own or have         a    Nol
         possess¡on of any real               tr Yes. Answer below          for each property that needs immediate attent¡on. Attach additional sheets   ¡f needed.
         property or personal property
         that neêds immediate                              Why does the property need immediate attention? (Check allthat apply.)
         attent¡on?
                                                           tr    lt poses or is alleged to pose a threat of imminent and identif¡able hazard to public health or
                                                                 safety.

                                                                 Vvhat is the hazard?

                                                           tr    lt needs to be physically secured or protected from the weather.

                                                           tr    lt ¡ncludes perishable goods or assets that could quickly deter¡orate or lose value without
                                                                 attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                                 assets or other options).

                                                           tr    Other


                                                           Where is the property?
                                                                                                 ñum¡är



                                                                                                 City                                 State       Zip Code




                                                           ls the property insured?

                                                           trNo
                                                           E Yes.        lnsurance agency

                                                                         Contact name
                                                                         Phone




                             Statistical and admin¡strative information

13, Debtor's estimation of                  Check one:
         available funds
                                            tr    Funds will be available for distribution to unsecured creditors.
                                            n     After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

14. Estimated number of                              1-49                          u    1,000-5,000                         f1   25,001-50,000
         credltors                                   50-99                         !    5,001-10,000                        !    50,001-100,000
    (On a Gonsolidatod Basis)                        1 00-l 99                     x    10,001-25,000                       tr   More than 100,000
                                                     200-999p



f 5. Est¡mated assets                       tr       $0-$50,000                    tr   $1,000,001-$l0million               E    $5oo,ooo,oo1-$1 billion
(On a Consolidated Basis)
                                            n        $5o,oo1-$10o,ooo              n    $10,000,001-$S0million              n    $1,000,000,001-$10 billion
                                            ¡        $100,001-$500,000             X    $50,000,001-$100million             ¡    $10,000,000,001-$50 billion
                                            tr       $500,001-$1 million           !    $100,000,001-$500million            n    More than $50 billion


          The Debtor does not believe it owns or possesses any real or personal property that poses or is alleged to pose a threat of imminent and
          identif¡able harm to the publ¡c health or safety.

          Ofücial Form 201                               Voluntary Petition for Non-lndividuals Filing for Bankruptcy                                              page 3
                               Case 19-10234-KBO                         Doc 1          Filed 02/06/19                    Page 4 of 29




Debtor              Things Remembered, lnc.                                                  Case number l,trræwn)
            Naml




16.   E¡tlm¡ted llebllltler               tr      $0-$50,000                  ¡    $1,000,001-$l0mllllon                    n    $500,000,001-$f bllllon
(On a con¡o¡ldated Basls)                 tr      $50,001-$100,000            n    $10,000,001-SS0milllon                   tr   $1,000,000,001-$10 bllllon
                                          E       $r00,001-$500,000           tr   $50,000,001-$100mllllon                  tr   $10,000,000,001-$50 bllllon
                                          fl      $500,001-$l mllllon         A    $100,000,001-$500mlllion                 ¡    More than $50 blllion


                      Roquo8t   lor Rellel, Declaratlon, and Slgnatur"s

WARNING        -   Bankruptcy fraud is a serlous crime. Maklng a false stalement ln connectlon with a bankruptcy case can result in flnes up to
                   $500,000 or lmprlsonmenl for up to 20 years, or both. 18 U.S.C. SS 152, 1341,1519, and 3571.

17, Decla¡atlon and 3lgnaturÞ of            The debtor requests rellef ln accordance wlth the chapter of tltle       11   , United States Code, speclfled ln thls
      authorlzad represent¡tlvo of          petltion.
      debtor
                                            I   haw been authorlzed to llle thls pelitlon on behalf of the debtor.
                                            I haræ examined the lnfomation ln this petltlon and have a reasonable belief thatthe lnformatlon lslrue and
                                            correcl.

                                     I declare under penalty of perjury that the foregoing ls true and correcl.


                                            Execuled       on       02/06/20{9
                                                                   MM/ DD / YYYY


                                           ,ß                                                                             Robeñ J, Duffy
                                                   Signature                                                         Prinled name

                                                   Title c                         Officer




18. Slgnature ol attomey                   ,(                                                                        Date        o2l06/20i9
                                                                                                                                 ñiñilõD-ffi

                                                   Adam G, Landls
                                                   Prlnted name


                                                           name

                                                   919   llalkot StÞat, Sulte 1800
                                                   Number                     Street
                                                                                                                             Delawarc           ls80l
                                                                                                                             Stsle                   ZIP Code
                                                   (3021   467-4400                                                          landlr(Elrclaw,com
                                                   Contact   phone                                                                   Emall address

                                                   3407                                                    DelawaÞ




       Oñiclal Form 201                              Volunlary Petltlon for Non-lndividuals Flllng for Bankruptcy                                                   page 4
                          Case 19-10234-KBO                Doc 1      Filed 02/06/19   Page 5 of 29



   Fill in this informat¡on to ¡dent¡fy the case.


   Un¡ted States Bankruptcy Court for the:

                          District of Delaware
                                             (State)                                                  n   Check if this is an
   Case number (rï                                                                                          amended filing
   known):                                             Chapter   11



                                             Rider 1
              Pendinq Bankruptcv Cases Filed bv the Debtor and Affiliates of the Debtor

       On the date hereof, each of the entities listed below (collectively, the "Ðgþ!glg") fibd a petition
in the United States Bankruptcy Court for the District of Delaware for relief under chapter 11 of title 11
of the United States Code. The Debtors have moved for joint administration of these cases under the
case number assigned to the chapter 11 case of Things Remembered, lnc.
        o    Things Remembered, lnc.
        o    TRM Holdco Corp.
        o    TRM Holdings Corporation
              Case 19-10234-KBO         Doc 1     Filed 02/06/19     Page 6 of 29




             OMNIBUS WRITTEN CONSENT OF THE BOARDS OF
           TRM HOLDCO CORP., TRM HOLDINGS CORPORATTON,
    THINGS REMEMBERED, INC., AND THINGS REMEMBERED CANADA, INC.

                                 Dated as of Februarv 3.2019

WHEREAS, the undersigned, being members of the boards of directors (the "Boards") of the
                                                                   o'ÇgmpgAy," and, collectively,
applicable entity set forth on Annex A attached hereto (each, a
the "Companies"), hereby take the following actions and adopt the following resolutions by
written consent (this "Consenl¡") pursuant to the organizational documents of each Company and
the laws of the state of Delaware, or the Business Corporations Act (New Brunswick), as
applicable:

WHEREAS, the Boards have considered presentations by the management and the financial and
legal advisors of each Company regarding the liabilities and liquidity situation of each of the
Companies, the strategic alternatives available to it, and the effect of the foregoing on the
Companies' business;

WHEREAS, the Boards have had the opportunity to consult with the management and the
financial and legal advisors of each Company and fully consider each of the strategic alternatives
available to each Company;

WHEREAS, Enesco, LLC ("Enesco") has provided the Companies with an indication of interest
with respect to Enesco's proposed purchase of certain assets from Things Remembered, Inc. and
Things Remembered Canada,Inc. (the 'oPurchased Companies"). Enesco and the Companies
have negotiated an asset purchase agreement to govern the terms of Enesco's purchase of the
Purchased Companies (the "APA"), subject to the receipt of a higher or otherwise better offer
and a "fltduciary out;"

WHEREAS, the Boards have reviewed the APA (together with each of the other certificates,
documents, agreements, and schedules contemplated under the APA, the "APA Documenl!."),
and after due consideration and deliberation, determined that each of the transactions
contemplated by the APA and the APA Documents (the "APA Transactions") are advisable, fair
to, and in the best interests of the Purchased Companies and their stockholders;

WHEREAS, the sale to Enesco is subject to the Companies' frling a motion (the "Sale Motion")
with the Bankruptcy Court (as deflrned herein), seeking, among other things, approval of (i) an
auction process (the "Auction") that will govern the marketing and sale of the Business through
certain bidding procedures (the "Biddine Procedures") to Enesco or another bidder with the
highest or otherwise best offer (such bidder, the "Successful Bidder") and (ii) Enesco as the
stalking horse bidder and certain related bid protections;

WHEREAS, certain of the Companies, with the assistance of their advisors, has formulated a
plan of rcorganization under chapter 1l of the Bankruptcy Code (the "Plan") to resolve
outstanding claims against and equity interests in the Debtors and a disclosure statement for
soliciting support for the Plan among the constituencies permitted to vote for the Plan under the
Bankruptcy Code (the "Disclosure Statement");
              Case 19-10234-KBO           Doc 1       Filed 02/06/19    Page 7 of 29




WHEREAS, the board of Things Remembered Canada, Inc. ("TR Canada") has had the
opportunity to consult with TR Canada's frnancial and legal advisors and recommends filing a
notice of intention to make a proposal pursuant to the Bankruptcy and Insolvency Act (Canada)
(the .'BIA") and to appoint Richter Advisory Group Inc. to act as trustee;

WHEREAS, TR Canada will need to execute in a timely manner in the coming days and weeks
several documents with respect to the proceedings under the BIA, the sale of its assets as well as
certain anangements with its stakeholders;

WHEREAS, the special committee of TRM Holdco Corp. formed on December 21, 2018 (the
"S@igL tqn0nqiltg.e") has had an opportunity to consult with each Company's financial and
legal advisors and review the chapter I I preparation materials and APA Documents provided by
each Company's financial and legal advisors, and the Special Committee recommends the filing
of chapter I I petitions, fìling of the Plan and Disclosure Statement, entry into the APA
Documents and APA Transactions, and the Auction contemplated by the Sale Motion; and

WHEREAS, pursuant to the written consent appointing the Special Committee (the "Special
Committee Consent"), the lndependent Directors (as deflrned in the Special Committee Consent),
and any other director whom the Independent Directors shall determine are not conflicted shall
participate in any Board decision in respect of a Transaction (as defined in the Special
Committee Consent); and

WHEREAS, the lndependent Directors have determined that only the Independent Directors
shall participate in the decisions contemplated by this Consent.

NOW, THEREFORE, BE IT,

Chapter 11 Filing

RESOLVED, that in the judgment of the Boards, it is desirable and in the best interests of each
TRM Holdco Corp., TRM Holdings Corporation, and Things Remembered, Inc., (the "Chapter
ll             (including a consideration of each Chapter I I Entity's creditors and other parties in
interest) that each Chapter I I Entity shall be, and hereby is, authorized to file, or cause to be
filed, a voluntary petition for relief (the "Chapter I I Case") under the provisions of chapter I I of
title 11 of the United States Code (the "bklqplqy_ç9&") in the United States Bankruptcy
Court for the District of Delaware (the "E3nkfuplcy_Çou4") and any other petition for relief or
recognition or other order that may be desirable under applicable law in the United States.

RESOLVED, that the Chief Executive Officer, the Chief Restructuring Officer, the Chief
Financial Officer, the President, the General Counsel, the Chief Operating Officer, any Senior
Vice President, any Vice President, any Assistant Vice President, or any other duly appointed
officer of each Company (collectively, the "Authorized Signatofu"), acting alone or with one or
more other Authorized Signatories be, and they hereby are, authorized, empowered and directed
to (i) execute and file on behalf of the respective Chapter I I Entity all petitions, affidavits,
declarations, schedules, statements of financial affairs, lists and other motions, applications,
pleadings, papers, or documents; (ii) take and perform any and all action that they deem
necessary or proper to obtain such relief, including, without limitation, any action necessary to
maintain the ordinary course operation of each Chapter I I Entity's business; (iii) appear as
                                                  2
              Case 19-10234-KBO           Doc 1       Filed 02/06/19    Page 8 of 29




necessary.at all bankruptcy proceedings on behalf of each Chapter 11 Entity; and (iv) pay all
such expenses where necessary or appropriate in order to carry out fully the intent and
accomplish the purposes of the resolutions adopted herein.

Chapter 11 Plan and Disclosure Statement Filing

RESOLVED, that, in the judgment of the Boards, it is in the best interests of the Chapter 11
Entities, their creditors, and other parties in interest for the Chapter 11 Entities to file the Plan
and the Disclosure Statement with the Bankruptcy Court. Each of the Authorized Signatories is
authorized and directed on behalf of the Chapter 1 I Entities to execute and file, on behalf of the
Chapter l l Entities, the Plan and Disclosure Statement with the Bankruptcy Court.

BIA Filing

RESOLVED, that Robert J. Duffy, the Chief Restructuring Offrcer of TR Canada, is hereby
authorized, for and on behalf of TR Canada, to sign all documents and do all things necessary or
useful with respect to the proceedings under the BIA, the sale of the TR Canada's assets as well
as the execution of certain arrangements with the TR Canada's stakeholders.

Retention of Professionals

RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized and
directed to employ the law frrm of Kirkland & Ellis LLP and Kirkland & Ellis International LLP
(together, "Kirkland") as general bankruptcy counsel to represent and assist the Companies in
carrying out their duties under the Bankruptcy Code, and to take any and all actions to advance
the Companies' rights and obligations, including filing any motions, objections, replies,
applications, or pleadings; and in connection therewith, each of the Authorized Signatories, with
power of delegation, is hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers, and to cause to be filed an appropriate application for
authority to retain the services of Kirkland.

RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized and
directed to employ the law firm of Landis Rath & Cobb LLP ("LRC") as local bankruptcy
counsel to represent and assist the Companies in carrying out their duties under the Bankruptcy
Code, and to take any and all actions to advance the Companies' rights and obligations,
including filing any motionso objections, replies, applications, or pleadings; and in connection
therewith, each of the Authorized Signatories, with power of delegation, is hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to
be filed an appropriate application for authority to retain the services of LRC.

RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized and
directed to employ the firm of Berkeley Research Group, LLC C'BIRG") to provide a Chief
Restructuring Officer and Chief Financial Officer to, among other things, assist the Companies
in evaluating their Business and prospects, developing a long-term business plan, developing
financial data for evaluation by the Boards, creditors, or other third parties, as requested by each
Company, evaluating each Company's capital structurè, responding to issues related to each
Company's financial liquidity, and in any sale, reorganization, business combination, or similar
disposition of each Company's assets; and in connection therewith, each of the Authorized
                                                  J
              Case 19-10234-KBO          Doc 1        Filed 02/06/19   Page 9 of 29




Signatories, with powerof delegation, is hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers, and to cause to be filed an appropriate
application for authority to retain the services of BRG.

RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized and
directed to employ the flrrms of Stifel, Nicolaus & Co.,Inc. and Miller Buckfire & Co. LLC
(collectively "stifel/MB") as financial advisors and investment bankers to the Companies to
represent and assist the Companies in carrying out their duties under the Bankruptcy Code, and
to take any and all actions to advance the Companies' rights and obligations; and in connection
therewith, each of the Authorized Signatories, with power of delegation, is hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to
be filed an appropriate application for authority to employ or retain the services of Stifel/MB.

RESOLVED, that each of the Authorized Signatories beo and they hereby are, authorized and
directed to employ the frrm of Prime Clerk, LLC ("Prime Clerk") as notice and claims agent to
represent and assist the Companies in carrying out their duties under the Bankruptcy Code, and
to take any and all actions to advance the Companies' rights and obligations; and in connection
therewith, each of the Authorized Signatories, with power of delegation, is hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to
be filed appropriate applications for authority to retain the services of Prime Clerk.

RESOLVED, that each of the Authorized Signatories be, and they hereby areo authorized and
directed to employ the firm of Davies Ward Phillips & Vineberg LLP ("DWPV") as acting
Canadian counsel to represent and assist TR Canada in carrying out its duties under the BIA, and
to take any and all actions to advance TR Canada's rights and obligations; and in connection
therewith, each of the Authorized Signatories, with power of delegation, is hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to
be filed appropriate applications for authority to retain the services of DWPV.

RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized and
directed to employ any other professionals to assist the Companies in carrying out their duties
under the Bankruptcy Code; and in connection therewith, each of the Authorized Signatories,
with power of delegation, is hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers and fees, and to cause to be filed an appropriate application
for authority to retain the services of any other professionals as necessary.

RESOLVED, that each of the Authorized Signatories be, and they hereby are, with power of
delegation, authorized, empowered and directed to execute and file all petitions, schedules,
motions, lists, applications, pleadings, and other papers and, in connection therewith, to employ
and retain all assistance by legal counsel, accountants, financial advisors, and other professionals
and to take and perform any and all further acts and deeds that each of the Authorized
Signatories deem necessary, proper, or desirable in connection with each Company's Chapter I I
Case, with a view to the successful prosecution of such case.




                                                  4
             Case 19-10234-KBO          Doc 1     Filed 02/06/19     Page 10 of 29




Cash Collateral and Adequate Protection

RESOLVED, that the Chapter I I Entities will obtain benefits from the use of collateral,
including cash collateral, as that term is defined in section 363(a) of the Bankruptcy Code
(the "Cash Collateral"), which is security for certain prepetition secured lenders (collectively,
the'osecured Lenders") party to that certain Third Amendment and Seventh Waiver to Amended
and Restated Credit Agreement, dated as of January 30, 2018 (as amended, restated, and
supplemented from time to time), by and among TRM Holdings Corporation ("Ho-ç!j¡gg"),
Things Remembered, Inc., as borrower, Holdings, as guarantor, and Cortland Capital Market
Services LLC, as administrative agent and collateral agent (the "Agent").

RESOLVED, that in order to use and obtain the benefits of the Cash Collateral pursuant to the
disbursements and receipts set forth in the l3-week budget (the "Cash Collateral Budget"), and
in accordance with section 363 of the Bankruptcy Code, each Company will provide certain
adequateprotectiontotheSecuredLenders(the..,)'as
documentedinaproposedorderininterimandfinalform(the..@,,)and
submitted for approval to the Bankruptcy Court.

RESOLVED, that the form, terms, and provisions of the Cash Collateral Budget and Cash
Collateral Order to which each Chapter I I Entity is or will be subject, and the actions and
transactions contemplated thereby be, and hereby are authorized, adopted, and approved, and
each of the Authorized Officers of each Chapter l l Entity be, and hereby is, authorized and
empowered, in the name of and on behalf of each Chapter 1l Entity, to take such actions and
negotiate or cause to be prepared and negotiated and to execute, deliver, perform, and cause the
performance of, the Cash Collateral Order, and such other agreements, certificates, instruments,
receipts, petitions, motions, or other papers or documents to which each Chapter I I Entity is or
will be a party (collectively with the Cash Collateral Order, the 'oCash Collateral Documents"),
incur and pay or cause to be paid all fees and expenses and engage such persons, in each case, in
the form or substantially in the form thereof submitted to the Boards, with such changes,
additions, and modifïcations thereto as the officers of each Chapter I I Entity executing the same
shall approve, such approval to be conclusively evidenced by such officers' execution and
delivery thereof.

RESOLVED, that each Chapter I I Entity, as debtor and debtor in possession under the
Bankruptcy Code be, and hereby is, authorized to incur the Adequate Protection Obligations and
to undertake any and all related transactions on substantially the same terms as contemplated
under the Cash Collateral Documents (collectively, the 'oCash Collateral Transactions"),
including granting liens on its assets to secure such obligations.

RESOLVED, that each of the Authorized Signatories of each Chapter I I Entity be, and hereby
are, authorized, directed, and empowered in the name of, and on behalf of, each Company to take
all such further actions, including, without limitation, to pay or approve the payment of all fees
and expenses payable in connection with the Cash Collateral Transactions and all fees and
expenses incurred by or on behalf of each Company in connection with the foregoing
resolutions, in accordance with the terms of the Cash Collateral Credit Documents, which shall
in their sole judgment be necessary, proper, or advisable to perform each Chapter l1 Entity's
obligations under or in connection with the Cash Collateral Order or any of the other Cash

                                                  5
             Case 19-10234-KBO          Doc 1        Filed 02/06/19   Page 11 of 29




Collateral Credit Documents and the transactions contemplated therein and to carry out fully the
intent of the foregoing resolutions.

Entry into Stalking Horse Asset Purchase Agreement

RESOLVED, that the Purchased Companies are authorized to enter into the APA Documents
and APA with Enesco for the sale of the Business and to undertake any and all related
transactions contemplated thereby, including the APA Transactions, the Auction, and the bid
protectionso on the terms contained therein or on such other terms and conditions as the
Authorized Signatories, or any of them, in their, his or her sole discretion, determine to be
necessary, appropriate or desirable.

RESOLVED, that each of the Authorized Signatories of each Purchased Company be, and
hereby are, authorized, directed, and empowered in the name of, and on behalf of, each
Purchased Company to execute, on behalf of the Purchased Companies, the APA and APA
Documentso and to execute and file, on behalf of the Purchased Companies, the Sale Motion with
the Bankruptcy Court.

RESOLVED, that each of the Authorized Signatories of each Purchased Company be, and
hereby areo authorized, directed, and empowered in the name of, and on behalf of, each
Purchased Company to conduct the Auction as approved by the Bankruptcy Court pursuant to
the Sale Motion and Bidding Procedures and to negotiate, for and on behalf of the Purchased
Companies, such agreements, documents, assignments and instruments as may be necessary,
appropriate or desirable in connection with the sale to Enesco or the Successful Bidder.

General

RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Signatories, each of the Authorized Signatories (and their designees and delegates)
be, and they hereby are, authorized and empowered, in the name of and on behalf of each
Company, to take or cause to be taken any and all such other and further action, and to execute,
acknowledge, deliver and file any and all such agreements, certificates, instruments and other
documents and to pay all expenses, including but not limited to filing fees, in each case as in
such Authorized Signatory's judgment, shall be necessary, advisable or desirable in order to fully
carry out the intent and accomplish the purposes of the resolutions adopted herein.

RESOLVED, that the Boards have received sufficient notice of the actions and transactions
relating to the matters contemplated by the foregoing resolutions, as may be required by the
organizational documents of each Company, or hereby waive any right to have received such
notice.

RESOLVED, that all acts, actions and transactions relating to the matters contemplated by the
foregoing resolutions done in the name of and on behalf of each Company, which acts would
have been approved by the foregoing resolutions except that such acts were taken before the
adoption ofthese resolutions, are hereby in all respects approved and ratified as the true acts and
deeds of each Company with the same force and effect as if each such act, transactiono agreement
or certificate has been specifically authorized in advance by resolution of the Boards.


                                                 6
            Case 19-10234-KBO          Doc 1    Filed 02/06/19     Page 12 of 29




RESOLVED, that each of the Authorized Signatories (and their designees and delegates) be, and
hereby is, authorized and empowered to take all actions or to not take any action in the name of
each Company with respect to the transactions contemplated by these resolutions hereunder, as
such Authorized Signatory shall deem necessary or desirable in such Authorized Signatory's
reasonable business judgment to effectuate the purposes of the transactions contemplated herein.

                                           *:ß***




                                                7
            Case 19-10234-KBO          Doc 1     Filed 02/06/19     Page 13 of 29




        IN WITNESS WHEREOF, the Boards hereby adopt the foregoing written Consent, as
of the first date written above. This Consent may be executed in counterpartso each of which
shall be deemed an original for all pu{poses, and all of which together shall constitute one and
the same Consent.

                          lRemainder of poge intentionally left blankl
Case 19-10234-KBO   Doc 1   Filed 02/06/19   Page 14 of 29




                                              TRM HOLDCO CORP.




                                                       MatthewKahn




                                                       Michael Appel




                                                        Brent Kugman




                lCons ent Signature Pagel
Case 19-10234-KBO   Doc 1   Filed 02/06/19   Page 15 of 29




                                               TRM HOLDCO CORP.




                                                        Matthew Kahn




                                              Ar;td,    Michael




                                                        Brent Kugman




                lConsent Signature Pagel
Case 19-10234-KBO    Doc 1       Filed 02/06/19    Page 16 of 29




                                                     TRM HOLIrcO CORP.




                                                              Matthew K¿hn




                                                              Michael Appel




                                                         tu    Brent Kugman




                    lConsent   S ignature P agel
Case 19-10234-KBO   Doc 1   Filed 02/06/19   Page 17 of 29




                                    TRM HOLDINGS CORPORATION




                                                               Appel




                                                        Brent Kugman




                lConsent Signature Pagel
Case 19-10234-KBO     Doc 1      Filed 02/06/19      Page 18 of 29




                                             TRM IIOLDINGS CORPORATION




                                                                   Michael Appel



                                                            á'*-
                                                                   Brent Kugman




                    lConsent   S ignature   P age]
Case 19-10234-KBO   Doc 1   Filed 02/06/19     Page 19 of 29




                                           THINGS REMEMBERED, INC.




                                                          Brent Kugman




                lConsent Signature Pagel
Case 19-10234-KBO     Doc 1           Filed 02/06/19        Page 20 of 29




                                                         THINGS REMEMBERED, INC.




                                                                       Michael Appel



                                                                  Ø
                                                                       Brent Kugman




                    lCons e nt   Si   gnature   P agel
Case 19-10234-KBO   Doc 1   Filed 02/06/19   Page 21 of 29




                             TIIINGS REMEMBERED CANADA, INC,




                                                               Appel




                                                        Brent Kugman




                lConsent Signature Pagel
Case 19-10234-KBO     Doc 1      Filed 02/06/19     Page 22 of 29




                                    THINGS REMEMBERDD CANADA, INC.




                                                               Michael Appel




                                                               Brent Kugman
                                                                    -




                    lConsent   S i gnature P agel
Case 19-10234-KBO   Doc 1   Filed 02/06/19    Page 23 of 29




                       AnnexA


                   TRM Holdco. Corp.
                TRM Holdines Comoration
                 Things Remembered, Inc
             Thinss Remembered Canada, Inc.
                                                     Case 19-10234-KBO                                                Doc 1            Filed 02/06/19                            Page 24 of 29
Fill in this information to identify the case:
  Debtor name: Things Remembered, Inc.                                                                                                                                                                □ Check if this is an amended ﬁling
  United States Bankruptcy Court for the: District of Delaware
  Case number (if known):




Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                                                                                                                                 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. §

Name of creditor and complete mailing address,              Name, telephone number, and email address of               Nature of the claim(for example,   Indicate if claim is   Amount of unsecured claim
including zip code                                          creditor contact                                           trade debts, bank loans,           contingent,            If the claim is fully unsecured, fill in only unsecured claim amount. If claim is
                                                                                                                       professional services, and         unliquidated, or       partially secured, fill in total claim amount and deduction for value of collateral
                                                                                                                       government contracts)              disputed               or setoff to calculate unsecured claim.
                                                                                                                                                                                     Total claim, if       Deduction for value of collateral or
                                                                                                                                                                                                                                                  Unsecured Claim
                                                                                                                                                                                   partially secured                       setoff
                                                            CORTLAND CAPITAL MARKET SERVICES LLC
             CORTLAND CAPITAL MARKET SERVICES LLC
                                                            ATTN: MAGGIE WELCH AND LEGAL DEPARTMENT
             ATTN: MAGGIE WELCH AND LEGAL DEPARTMENT
                                                            PHONE: 312‐564‐5100
     1       225 W. WASHINGTON ST.                                                                                     BANK DEBT                               UNLIQUIDATED                                                                             UNDETERMINED
                                                            FAX: 312‐376‐0751
             9TH FLOOR
                                                            EMAIL: CHRIS.CAPEZUTI@CORTLANDGLOBAL.COM;
             CHICAGO, IL 60606
                                                            MAGGIE.WELCH@CORTLANDGLOBAL.COM


             WINKO INTERNATIONAL PRODUCTS LTD.
                                                            WINKO INTERNATIONAL PRODUCTS LTD.
             ATTN: RAYMOND LO, DIRECTOR
                                                            ATTN: RAYMOND LO, DIRECTOR
             3F, KWAI FONG INDUSTRIAL BLDG
     2                                                      PHONE: 852‐ 2421‐ 7679                                     TRADE PAYABLE                               N/A                                                                                    $3,610,037.81
             9‐15 KWAI CHEONG ROAD
                                                            FAX: 852‐2420‐2160
             KWAI CHUNG, N T
                                                            EMAIL: RAYMOND@WINKO.COM.HK
             HONG KONG



             GOOGLE, INC.
             ATTN: SUNDAR PICHAI, CHIEF EXECUTIVE OFFICER
             DEPT 34631
                                                            GOOGLE, INC.
             PO BOX 39000
                                                            ATTN: SUNDAR PICHAI, CHIEF EXECUTIVE OFFICER
             SAN FRANCISCO, CA 94139
     3                                                      PHONE: 650‐253‐0000                                        TRADE PAYABLE                               N/A                                                                                    $3,334,828.01
                                                            FAX: 650‐253‐0001
             GOOGLE, INC.
                                                            EMAIL: SUNDAR@GOOGLE.COM
             ATTN: SUNDAR PICHAI, CHIEF EXECUTIVE OFFICER
             1600 AMPHITHEATRE PARKWAY
             MOUNTAIN VIEW, CA 94043



             LI & FUNG TRADING LTD
                                                            LI & FUNG TRADING LTD
             ATTN: SPENCER FUNG, CHIEF EXECUTIVE OFFICER
                                                            ATTN: SPENCER FUNG, CHIEF EXECUTIVE OFFICER
             1/F HK SPINNERS IND BLDG, PHASE 1 & 2
     4                                                      PHONE: 852‐2300‐5000                                       TRADE PAYABLE                               N/A                                                                                    $2,847,540.17
             800 CHEUNG SHA WAN RD
                                                            FAX: 852‐2300 ‐5767
             KOWLOON HONG KONG
                                                            EMAIL: SECRETARIAT@LIFUNG.COM
             SINGAPORE


             UNITED PARCEL SERVICE
             ATTN: DAVID ABNEY, CHAIRMAN AND CHIEF
             EXECUTIVE OFFICER
                                                            UNITED PARCEL SERVICE
             LOCKBOX 577
                                                            ATTN: DAVID ABNEY, CHAIRMAN AND CHIEF EXECUTIVE OFFICER
             CAROL STREAM, IL 60132‐0577
                                                            PHONE: 404‐828‐6000
     5                                                                                                                 TRADE PAYABLE                               N/A                                                                                    $1,522,580.74
                                                            FAX: 404‐828‐6912
             UNITED PARCEL SERVICE
                                                            EMAIL: DABNEY@UPS.COM
             ATTN: DAVID ABNEY, CHAIRMAN AND CHIEF
             EXECUTIVE OFFICER
             55 GLENLAKE PARKWAY NE
             ATLANTA, GA 30328

             HIGH‐HILL‐GREEN INTERNATIONAL
             ATTN: AARON LIU
             3 ALY 202 KUO‐FONG RD.
             HSIN‐CHU
             HSIN‐CHU, HSZ 301
                                                            HIGH‐HILL‐GREEN INTERNATIONAL
             TAIWAN
                                                            ATTN: AARON LIU
     6                                                                                                                 TRADE PAYABLE                               N/A                                                                                    $1,363,363.92
                                                            EMAIL: AARON@HSIN.LINN.COM.TW
             HIGH‐HILL‐GREEN INTERNATIONAL
             ATTN: AARON LIU
             JIANG CHUN INDUSTRIAL SECTION
             CONGHUA
             GUANG ZHOU
             TAIWAN


                                                            RAKUTEN MARKETING LLC
             RAKUTEN MARKETING LLC
                                                            ATTN: STUART SIMMS, CHIEF EXECUTIVE OFFICER
             ATTN: STUART SIMMS, CHIEF EXECUTIVE OFFICER
     7                                                      PHONE: 646‐943‐8200                                        TRADE PAYABLE                               N/A                                                                                     $585,097.67
             215 PARK AVE SOUTH 9TH FL
                                                            FAX: 646‐943‐8204
             NEW YORK, NY 10003
                                                            EMAIL: BILLY.HUANG@RAKUTEN.COM



                                                            JEWELRY CONCEPTS, INC.
             JEWELRY CONCEPTS, INC.
                                                            ATTN: EARL FEENEY
             ATTN: EARL FEENEY
     8                                                      PHONE: 401 ‐228‐8586                                       TRADE PAYABLE                               N/A                                                                                     $574,102.49
             41 WESTERN INDUSTRIAL DRIVE
                                                            FAX: 401‐732‐1305
             CRANSTON, RI 02921
                                                            EMAIL: EARLF@JEWELRYCONCEPTS.COM


             CORKCICLE
             ATTN: BENJAMIN HEWITT, PRESIDENT
             PO BOX 547965
             ORLANDO, FL 32854                              CORKCICLE
                                                            ATTN: BENJAMIN HEWITT, PRESIDENT
     9                                                                                                                 TRADE PAYABLE                               N/A                                                                                     $473,546.46
             CORKCICLE                                      PHONE: 866‐780‐0007
             ATTN: BENJAMIN HEWITT, PRESIDENT               EMAIL: EMILLER@CORKCICLE.COM
             1300 BROOKHAVEN DRIVE
             SUITE 2
             ORLANDO, FL 32803


                                                            GRAVOGRAPH
             GRAVOGRAPH
                                                            ATTN: DON KIRCH
             ATTN: DON KIRCH
     10                                                     PHONE: 800‐843‐7637; 770‐623‐0331                          TRADE PAYABLE                               N/A                                                                                     $376,135.28
             2200 NORTHMONT PKWY
                                                            FAX: 770‐495‐3676
             DULUTH, GA 30096
                                                            EMAIL: DON.KIRCH@GRAVOTECH.COM
Debtor: Things Remembered, Inc.                          Case 19-10234-KBO                                      Doc 1                Filed 02/06/19                            Page 25 of 29                                               Case number (if known):

  Name of creditor and complete mailing address,              Name, telephone number, and email address of           Nature of the claim(for example,   Indicate if claim is   Amount of unsecured claim
  including zip code                                          creditor contact                                       trade debts, bank loans,           contingent,            If the claim is fully unsecured, fill in only unsecured claim amount. If claim is
                                                                                                                     professional services, and         unliquidated, or       partially secured, fill in total claim amount and deduction for value of collateral
                                                                                                                     government contracts)              disputed               or setoff to calculate unsecured claim.
                                                                                                                                                                                   Total claim, if       Deduction for value of collateral or
                                                                                                                                                                                                                                                Unsecured Claim
                                                                                                                                                                                 partially secured                       setoff

               JELLYFISH INC
               ATTN: ROB PIERRE, CHIEF EXECUTIVE OFFICER
               729 E PRATT STREET
               SUITE 600                                      JELLYFISH INC
               BALTIMORE, MD 21202                            ATTN: ROB PIERRE, CHIEF EXECUTIVE OFFICER
        11                                                                                                           TRADE PAYABLE                               N/A                                                                                     $361,642.91
                                                              PHONE: 443‐927‐1669
               JELLYFISH INC                                  EMAIL: JESSICA.VELKY@JELLYFISH.NET
               ATTN: ROB PIERRE, CHIEF EXECUTIVE OFFICER
               250 SOUTH PRESIDENT ST, SUITE 10
               BALTIMORE, MD 21202




                                                              LOTUS MJYX
               LOTUS MJYX
                                                              ATTN: MICHAEL REYNOLDS
               ATTN: MICHAEL REYNOLDS
        12                                                    PHONE: 401‐921‐5216                                    TRADE PAYABLE                               N/A                                                                                     $357,402.79
               30 CORONADO ROAD
                                                              FAX: 401‐921‐5218
               WARWICK, RI 02886
                                                              EMAIL: MREYNOLDS@REYNSINT.COM


               HOMELAND INDUSTRIAL LTD CO
               ATTN: DANIEL HUANG                             HOMELAND INDUSTRIAL LTD CO
               NO.1, TIANYANGYI RD, INDUSTRIAL AREA OF        ATTN: DANIEL HUANG
        13     DATIANYANG                                     PHONE: 886‐4‐2376‐1658                                 TRADE PAYABLE                               N/A                                                                                     $347,533.44
               SONGGANG, BAOAN,                               FAX: 886‐4‐2376‐1534
               SHENZHEN, GUANGDONG 518105                     EMAIL: DANIELHUANG@ORLEATHER.COM
               HONG KONG

               CHU KWUN KEE METAL MANUFACTORY
                                                              CHU KWUN KEE METAL MANUFACTORY
               ATTN: IRIS CHAN
                                                              ATTN: IRIS CHAN
               6/F, CKK INDUSTRIAL BUILDING
        14                                                    PHONE: 852‐2425‐9221                                   TRADE PAYABLE                               N/A                                                                                     $341,043.77
               1 ON LOK MUN STREET
                                                              FAX: 852‐2489‐1367
               FANLING
                                                              EMAIL: IRIS@CKK.COM.HK
               HONG KONG


               BOETLER BRANDS
               ATTN: WALLY GULLICK
               PO BOX 8741                                    BOETLER BRANDS
               CAROL STREAM, IL 60197‐8741                    ATTN: WALLY GULLICK
        15                                                    PHONE: 262‐523‐6200                                    TRADE PAYABLE                               N/A                                                                                     $333,234.62
               BOETLER BRANDS                                 FAX: 262‐523‐6003
               ATTN: WALLY GULLICK                            EMAIL: WGULLICK@BOETLER.COM
               4200 NORTH PORT WASHINGTON RD
               GLENDALE, WI 53212



               STAPLES BUSINESS ADVANTAGE
               ATTN: CRISTINA GONZALEZ, CHIEF LEGAL COUNSEL
               PO BOX 660409                                  STAPLES BUSINESS ADVANTAGE
               DALLAS, TX 75266‐0409                          ATTN: CRISTINA GONZALEZ, CHIEF LEGAL COUNSEL
        16                                                    PHONE: 585‐424‐3600                                    TRADE PAYABLE                               N/A                                                                                     $308,151.33
               STAPLES BUSINESS ADVANTAGE                     FAX: 585‐424‐3609
               ATTN: CRISTINA GONZALEZ, CHIEF LEGAL COUNSEL   EMAIL: CRISTINA.GONZALEZ@STAPLES.COM
               125 MUSHROOM BLVD
               ROCHESTER, NY 14623




               FOSSIL PARTNERS LP
               ATTN: DARREN HART, EXECUTICE VICE‐PRESIDENT
               PO BOX 200345                                  FOSSIL PARTNERS LP
               DALLAS, TX 75320‐0345                          ATTN: DARREN HART, EXECUTICE VICE‐PRESIDENT
        17                                                    PHONE: 972‐234‐2525                                    TRADE PAYABLE                               N/A                                                                                     $297,680.00
               FOSSIL PARTNERS LP                             FAX: 972‐238‐2553
               ATTN: DARREN HART, EXECUTICE VICE‐PRESIDENT    EMAIL: DARREN.HART@FOSSIL.COM
               901 S CENTRAL EXPY
               RICHARDSON, TX 75080




               SODEXO ROTH
               ATTN: RANDY SETTIMIO, VICE PRESIDENT
                                                              SODEXO ROTH
               PO BOX 360170
                                                              ATTN: RANDY SETTIMIO, VICE PRESIDENT
               PITTSBURGH, PA 15251‐6170
                                                              PHONE: 800‐872‐7684;
        18                                                                                                           TRADE PAYABLE                               N/A                                                                                     $286,633.25
                                                              330‐793‐5571
               SODEXO ROTH
                                                              FAX: 330‐793‐3930
               ATTN: RANDY SETTIMIO, VICE PRESIDENT
                                                              EMAIL: GWYN.HOFFMAN@SODEXO.COM
               3847 CRUM RD
               YOUNGSTOWN, OH 44515



               IGNITE USA
               ATTN: SAMI EL‐SADEN, PRESIDENT
               75 REMITTANCE DRIVE
               SUITE 1167                                     IGNITE USA
               CHICAGO, IL 60675‐1167                         ATTN: SAMI EL‐SADEN, PRESIDENT
        19                                                    PHONE: 312‐432‐6223                                    TRADE PAYABLE                               N/A                                                                                     $276,135.70
               IGNITE USA                                     FAX: 312‐432‐6224
               ATTN: SAMI EL‐SADEN, PRESIDENT                 EMAIL: JENNIFER.COOPER2@NEWELLCO.COM
               954 W. WASHINGTON BLVD.
               MC 37, 7TH FLOOR
               CHICAGO, IL 60607



               ALLIED DOOR & MAINTENANCE, INC                 ALLIED DOOR & MAINTENANCE, INC
               ATTN: PAUL PENKALA, OWNER                      ATTN: PAUL PENKALA, OWNER
        20     125 N WARREN STREET                            PHONE: 866‐287‐1362                                    TRADE PAYABLE                               N/A                                                                                     $248,401.55
               SUITE A                                        FAX: 570‐454‐3113
               WEST HAZLETON, PA 18202                        EMAIL: PAULP@ALLIEDDOORONLINE.COM



               BULOVA CORPORATION
               ATTN: PAUL L. HOFFMAN
               P O BOX 36138
                                                              BULOVA CORPORATION
               NEWARK, NJ 07188
                                                              ATTN: PAUL L. HOFFMAN
        21                                                    PHONE: 212‐497‐1875                                    TRADE PAYABLE                               N/A                                                                                     $239,539.69
               BULOVA CORPORATION
                                                              FAX: 718‐204‐3546
               ATTN: PAUL L. HOFFMAN
                                                              EMAIL: PHOFFMAN@CITIZENWATCHGROUP.COM
               EMPIRE STATE BUILDING
               350 FIFTH AVENUE
               NEW YORK, NY 10118



               WATERFORD WEDGWOOD                             WATERFORD WEDGWOOD
               ATTN: KAREN MCLAUGHLIN                         ATTN: KAREN MCLAUGHLIN
        22     WWRD US, LLC                                   PHONE: 732‐938‐5800                                    TRADE PAYABLE                               N/A                                                                                     $237,644.40
               32501 COLLECTION DRIVE                         FAX: 732‐378‐2120; 732‐938‐6915
               CHICAGO, IL 60693‐0325                         EMAIL: KAREN.MCLAUGHLIN@FISKARS.COM




Official Form 204                                                                      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unecured Claims                                                                                Page 2
Debtor: Things Remembered, Inc.                         Case 19-10234-KBO                                             Doc 1                  Filed 02/06/19                            Page 26 of 29                                               Case number (if known):

  Name of creditor and complete mailing address,              Name, telephone number, and email address of                   Nature of the claim(for example,   Indicate if claim is   Amount of unsecured claim
  including zip code                                          creditor contact                                               trade debts, bank loans,           contingent,            If the claim is fully unsecured, fill in only unsecured claim amount. If claim is
                                                                                                                             professional services, and         unliquidated, or       partially secured, fill in total claim amount and deduction for value of collateral
                                                                                                                             government contracts)              disputed               or setoff to calculate unsecured claim.
                                                                                                                                                                                           Total claim, if       Deduction for value of collateral or
                                                                                                                                                                                                                                                        Unsecured Claim
                                                                                                                                                                                         partially secured                       setoff

               FORTUNE UNION ENTERPRISES LTD                  FORTUNE UNION ENTERPRISES LTD
               ATTN: JACOB LEE, DIRECTOR                      ATTN: JACOB LEE, DIRECTOR
        23     FLAT 19, 11/F LEADER INDUSTRIAL CENTRE         PHONE: 852‐2947‐7386                                           TRADE PAYABLE                               N/A                                                                                     $232,160.74
               57‐59 AU PAI WAN ST., FO TAN                   FAX: 852‐2947‐7296
               HONG KONG                                      EMAIL: FU@FORTUNEUNION.COM



               CONSOLIDATED GRAPHICS GROUP INC.
                                                              CONSOLIDATED GRAPHICS GROUP INC.
               ATTN: KENNETH A. LANCI, CHAIRMAN AND CHIEF
                                                              ATTN: KENNETH A. LANCI, CHAIRMAN AND CHIEF EXECUTIVE OFFICER
               EXECUTIVE OFFICER
        24                                                    PHONE: 216‐881‐9191                                            TRADE PAYABLE                               N/A                                                                                     $228,531.31
               GRAPHIC ARTS CENTRE
                                                              FAX: 216‐881‐3442
               1614 EAST 40TH STREET
                                                              EMAIL: JBARBALICS@CSINC.COM
               CLEVELAND, OH 44103‐2319



                                                              BRUCE DIAMOND CORPORATION
               BRUCE DIAMOND CORPORATION
                                                              ATTN: STEVE PULESTON, PRESIDENT
               ATTN: STEVE PULESTON, PRESIDENT
        25                                                    PHONE: 800‐346‐8802                                            TRADE PAYABLE                               N/A                                                                                     $211,259.62
               1231 COUNTY ST.
                                                              FAX: 800‐552‐7823
               ATTLEBORO, MA 02703
                                                              EMAIL: STEVEP@BRUCEDIAMOND.COM



               FIRST INSIGHT INC                              FIRST INSIGHT INC
               ATTN: GREG PETRO, PRESIDENT                    ATTN: GREG PETRO, PRESIDENT
        26     2000 ERICSSON DRIVE                            PHONE: 724‐759‐7141                                            TRADE PAYABLE                               N/A                                                                                     $208,000.00
               SUITE 200                                      FAX: 724‐759‐7498
               WARRENDALE, PA 15086‐6507                      EMAIL: GREG.PETRO@FIRSTINSIGHT.COM



               WILD & WOLF INC                                WILD & WOLF INC
               ATTN: RAQUEL WELSH                             ATTN: RAQUEL WELSH
        27     432 PARK AVE SOUTH                             PHONE: 866‐285‐4407                                            TRADE PAYABLE                               N/A                                                                                     $171,673.70
               15TH FLOOR                                     FAX: 703‐563‐6031
               NEW YORK, NY 10016                             EMAIL: RAQUEL.WELSH@WILDANDWOLF.COM



               MIDSTATES MEDIA
                                                              MIDSTATES MEDIA
               ATTN: ROGER FEICKERT, PRESIDENT
                                                              ATTN: ROGER FEICKERT, PRESIDENT
        28     4820 CAPITAL AVE NE                                                                                           TRADE PAYABLE                               N/A                                                                                     $165,402.32
                                                              PHONE: 605‐225‐5287
               PO BOX 940
                                                              EMAIL: KIMW@MIDSTATESGROUP.COM
               ABERDEEN, SD 57402‐0940




               CRITEO CORP
               ATTN: JEAN‐BAPTISTE RUDELLE, GENERAL COUNSEL
               PO BOX 392422
               PITTSBURGH, PA 15251‐9422

                                                              CRITEO CORP
               CRITEO CORP
                                                              ATTN: JEAN‐BAPTISTE RUDELLE, GENERAL COUNSEL
               ATTN: JEAN‐BAPTISTE RUDELLE, GENERAL COUNSEL
                                                              PHONE: 646‐410‐0400; 33‐140‐40‐22‐90
        29     387 PARK AVE SOUTH, 12TH FLOOR                                                                                TRADE PAYABLE                               N/A                                                                                     $157,524.92
                                                              FAX: 646‐410‐0234; 33‐140‐40‐22‐30
               NEW YORK, NY 10016
                                                              EMAIL: J.RICCIARDI@CRITEO.COM

               CRITEO CORP
               ATTN: JEAN‐BAPTISTE RUDELLE, GENERAL COUNSEL
               32 RUE BLANCHE
               PARIS 75009
               FRANCE



               MINKA WRITING INSTRUMENTS LTD.
                                                              MINKA WRITING INSTRUMENTS LTD.
               ATTN: ALEX LIN
                                                              ATTN: ALEX LIN
               NO. 8 ALLEY 1, LANE 426
        30                                                    PHONE: 886‐2‐2515‐7589                                         TRADE PAYABLE                               N/A                                                                                     $149,630.91
               CHIN CHOW ST
                                                              FAX: 886‐2‐2502‐5462
               TAIPAI
                                                              EMAIL: ALEX@MINKA.NET
               TAIWAN




Official Form 204                                                                     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unecured Claims                                                                                         Page 3
               Case 19-10234-KBO           Doc 1       Filed 02/06/19        Page 27 of 29




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                   )
ln re:                                             )       Chapter   11
                                                   )
THINGS REMEMBERED, INC.,                           )       Case No.   19--     (-)
                                                   )
                         Debtor.                   )
                                                   )

                                   LIST OF EOUITY SECURITY HOLDERS2



Things Remembered,          TRM Holdings               5500 Avion Park Dr., Highland         10Oo/o
lnc.                        Corporation                Heiqhts OH 44143




2
       This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the
       Federal Rules of Bankruptcy Procedure. All equity positions listed are as of the date of
       commencement of the chapter 11 case.


                                                       Rider   1
             Case 19-10234-KBO            Doc 1       Filed 02/06/19      Page 28 of 29




                          ¡N THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                  )
ln re:                                            )     Chapter   11
                                                  )
THINGS REMEMBERED, INC.,                          )     Case No.   19-_      (_)
                                                  )
                       Debtor.                    )
                                                  )

                                 CORPORATE OWNERSHIP STATEMENT

         Pursuant to rules 1007(a)(f ) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own l0% or more of
any class of the debtor's equity interest:




     TRM Holdin                                                                100%
                         Case 19-10234-KBO                    Doc 1          Filed 02/06/19                    Page 29 of 29




 Debtor   Name           Thinqo Remembered, lnc.

 United Stales Bankruptcv Court for the:                                         Dlslrlct of Delaware
                                                                                                 (State)
 Case number llf knownì:



Official Form 202
Declaration Under Penaltv of Periuru for Non-lndividual                                                          Debtors                     tzrrs
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporalion or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual's position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 901 1.

WARNING      - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 1 8 U.S.C. SS 152, 1341 , 1 51 9, and 3571 .



           Declaration and signature

          I am the president, another oflìcer, or an authorized agent of thê corporation; a member or an aulhorized agent of the
          partnorship; or another individual servlng as a represenlalive ofthe debtor in thls case.

          I have examined tho information in the documents checked below and I have a reasonable belief             thatthe information is true
          and correct:

    n     Schedule,4/8.'Ássets-Real and Personal Property (Official Form 206N8)
    tr    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    u     Schedu/e       flF:   CreditorsWho Have Unsecured Claims (Qfficial Form 2068/F)
    u     Schedule G: Executory Contracts and Unexp¡red Leases (Official Form 206G)
    n     Schedule       H: Codebtors (Official Form 206H)
    tr    Summary of Assefs and Liaþilities for Non-lndividuals (Official Form 206Sum)
    tr    Amended Schedule
    tr    Chapter   1 1 or Chapter     I Casesj List of Creditors Who Have the 30 Largest                  lJnsecured Claims and Are Nof /nslders
          (QfficialForm 204)
    A     Other document that requ¡res a        declaration              List of Eouitv Securitv Holders and Corporate Ownership
          Statement



    I declare under penalty of perjury that the foregoing is true and correct,

   Executed on
                                        02t06t2019
                                                                                 Signature                         on


                                                                                 Printed name
                                                                                 Chiof Rostructuring Officer
                                                                                 Position or relationship to debtor

Official Fo¡m202                           Declaration Under Penalty of Perjury for Non-lndividual Debtors
